ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-265 and DRB 02-266, concluding that PAUL J. PASKEY of BAYONNE, who was admitted to the bar of this State in 1983, and who has been suspended from the practice of law since May 9, 2002, pursuant to Orders of the Court filed May 9, 2002, September 18, 2002 and December 11, 2002, should be suspended from the practice of law for a further period of six months, consecutive to respondent’s current six-month suspension, for violating RPC l.l(a)(gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a)(failure to communicate with clients), and RPC 8.1(b)(failure to cooperate with ethics authorities);
And the Disciplinary Review Board further having concluded that respondent should not be reinstated to practice until the *501conclusion of all ethics matters pending against him and that prior to reinstatement to practice, respondent should be required to demonstrate his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that PAUL J. PASKEY is suspended from the practice of law for a period of six months, effective June 18, 2003, and until the conclusion of all ethics proceedings pending against him and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire- record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.